                                          Case 5:16-cv-03260-BLF Document 633 Filed 07/29/19 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                            NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     SPACE DATA CORPORATION,                           Case No. 16-cv-03260-BLF
                                   8                   Plaintiff,
                                                                                           ORDER VACATING TRIAL DATES;
                                   9             v.                                        REQUESTING STATUS REPORT RE
                                                                                           SETTLEMENT OR STIPULATED
                                  10     ALPHABET INC., et al.,                            DISMISSAL ON OR BEFORE
                                                                                           SEPTEMBER 12, 2019
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13
                                              On July 26, 2019, the parties informed the Court that this case has settled. Thus, the Court
                                  14
                                       VACATES the trial dates in the case and REQUESTS a status report re settlement or stipulated
                                  15
                                       dismissal on or before September 12, 2019.
                                  16

                                  17
                                              IT IS SO ORDERED.
                                  18
                                  19
                                       Dated: July 29, 2019
                                  20
                                                                                      ______________________________________
                                  21                                                  BETH LABSON FREEMAN
                                                                                      United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
